Case: 3:20-cv-00699-bbc Document #: 18 Filed: 12/22/20 Page 1 of 1

(N. THE UNITED STATES DisTRich Cook”
FOR THE WEéSTEZN DUTRICT of Wisconwn

 

JEROME WALLER,
Plaintiff Appellan,

U. ‘ Case Ne, 20- CN IT

CL, LEIBERT, et q ly
De feerdaut ~ Appellee S-

 

Notice oF APPEAL

 

Now Coutes , plain ttf appellant, Jerour Wal ker, pre Se, who hereloy
gwes fas court due aokice of kis appec| Ta Re algove erlkhhe &
Case of the decision rerdared by tre Nororable Barbara RB. Credo
te ulch sle damsced his Crh th Around mut allesatocae for fei lng
ts slate Q Cla tec « The Hoare ble Bau bara ~ Coals dicnissed
Walker's clatur Oc September 2%, 2020, Ule lhe fled & wots Ly
pecorsidera Lice, 1a & Licewl Mann ef, accel on Ne cerber- /, 2020 thes
nro tion lov Ie Coe Stdoratian wes alto deiudsed, Welber appeals

burs decisioct.

Sisued Yis 1. day of DECEMbe® 2020 .

Respec \ Sobwied

Jerome Walker * 328029
Greve bay Conreckioued\ lag hk \ohioes
BO. Roy 1%033 °

Gree Bay , COZ SY 307

 
